DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

January 10, 2014

FROM:

Cindy Mann
Director

SUBJECT:

Final Rule - CMS 2249-F – 1915(i) State Plan Home and Community-Based
Services, 5-Year Period for Waivers, Provider Payment Reassignment, Setting
Requirements for Community First Choice, and CMS 2296-F 1915(c) Home and
Community-Based Services Waivers

Today the Centers for Medicare & Medicaid Services (CMS) is pleased to announce the publication
of an important final rule about home and community-based services (HCBS) provided through
Medicaid’s 1915(c) HCBS Waiver program, 1915(i) HCBS State Plan Option, and 1915(k)
Community First Choice. The rule enhances the quality of HCBS, provides additional protections to
HCBS program participants, and ensures that individuals receiving services through HCBS programs
have full access to the benefits of community living. The rule is available at
http://www.medicaid.gov/HCBS.
The final rule is a result of multiple rulemaking efforts over the last five years and consideration by
CMS of input from thousands of stakeholders. This robust process helped CMS ensure that the
regulation takes into account a wide range of stakeholder perspectives and the varying experiences
across the states. There will be continued opportunities for stakeholder input as CMS works with
states to implement this final rule.
CMS will offer opportunities for additional information, issuing additional guidance, and providing
assistance as states begin implementing this final rule. We recognize that implementing this final
rule may require states to evaluate and make adjustments in their current systems and that this
process will take time. The final rule provides for a process that will allow states to implement this
rule in a manner that will support continuity of services for Medicaid participants and minimize
disruptions in service systems during implementation. This Informational Bulletin contains a brief
overview of this transition process and the assistance available from CMS to assist states with the
process.
Additional Information and Forthcoming Guidance
CMS is committed to ensuring that stakeholders have immediate access to information to help them
understand the final rule. CMS has developed a website dedicated to providing information about the
rule, available at http://www.medicaid.gov/HCBS. On this website, stakeholders can find links to
fact sheets, questions and answers and other related resources. In addition, CMS will be holding a
series of informational webinars over the next several weeks. The dates for these webinars can be

CMCS Informational Bulletin – Page 2
found on the website. CMS has also established a mailbox at HCBS@cms.hhs.gov and encourages
you to submit questions to the mailbox.
As states begin implementation, CMS will provide additional information on a number of topics over
the next several weeks and months. The information will be provided through additional
Informational Bulletins and through revisions to the 1915(c) Waiver Technical Guide for regulatory
changes for the 1915(c) HCBS Waivers, CMS will also be creating additional fact sheets and
frequently asked questions (FAQs) to address questions from the public after they have had a chance
to review the final rule.
Transition for Implementing Home and Community-Based Settings Requirements
CMS recognizes that states and providers may need time to implement the clarifying requirements
about the characteristics of home and community-based settings. The final regulation provides for a
transition process that will allow states to implement this rule in a manner that supports continuity of
services for Medicaid participants and minimizes disruptions in service systems during
implementation. New 1915(c) waivers or 1915(i) state plans must meet the new requirements to be
approved. For currently approved 1915(c) waivers and 1915(i) state plans, states will need to
evaluate the settings currently in their 1915(c) waivers and 1915(i) state plan programs and, if there
are settings that do not meet the final regulation’s home and community-based settings requirements,
work with CMS to develop a plan to bring their program into compliance. The public will have an
opportunity to provide input on states’ transition plans. CMS expects states to transition to
compliance in as brief a period as possible and to demonstrate substantial progress towards
compliance during any transition period. CMS will afford states a maximum of a one year period to
submit a transition plan for compliance with the home and community-based settings requirements,
and CMS may approve transition plans for a period of up to five years, as supported by individual
state’s circumstances, to effectuate full compliance.
States submitting a 1915(c) waiver renewal or waiver amendment within the first year of the effective
date of the rule may need to develop a transition plan to ensure that specific waiver or state plan
meets the settings requirements. Within 120 days of the submission of that 1915(c) waiver renewal
or waiver amendment, the state needs to submit a plan that lays out timeframes and benchmarks for
developing a transition plan for all the state’s approved 1915(c) waiver and 1915(i) HCBS state plan
programs. CMS will work closely with states as they consider how to best implement these
provisions and will be issuing sub-regulatory guidance to provide the details regarding requirements
for transition plans.
Assistance from CMS
CMS is committed to assisting states in implementing these rules and is available to work closely
with individual states at the beginning and throughout the development of their transition plans. In
addition, CMS is working to provide additional technical assistance resources to states and will
provide information about these resources as soon as possible.
Many states have made significant progress in recent years to increase the availability and quality of
home and community-based services. We believe the implementation of these rules will contribute

CMCS Informational Bulletin – Page 3
significantly to the quality and experience of participants in Medicaid HCBS programs and will
further expand their opportunities for meaningful community integration in support of the goals of
the Americans with Disabilities Act and the Supreme Court’s decision in Olmstead v. L.C.
We thank the many individuals and organizations who contributed input to these rules and look
forward to the continuing dialogue with stakeholders as we work together to make them a reality.

